Citation Nr: 1644625	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Drew N. Early, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and V.G.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946 in the United States Army.  He died in January 2012, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned in August 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



REMAND

The Veteran's death certificate indicates that the immediate cause of his death was cardiopulmonary arrest as a consequence of multiple myeloma and lymphoma.  Hypertension was listed as a significant condition contributing to his death but not the underlying cause.

Prior to the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) (100 percent), a left ear injury (10 percent), tinnitus (10 percent), residuals of a cold injury to the right foot (10 percent), bilateral hearing loss (0 percent), and residuals of a shrapnel wound to the back (0 percent).  

The appellant contends that the Veteran's service-connected PTSD, including the medications used to treat his PTSD, caused his cardiopulmonary arrest or caused or aggravated his hypertension, which contributed to his death.

The appellant has submitted positive medical opinions from Drs. A.W. and J.B. (initials used to protect privacy).  In an April 2013 letter, Dr. A.W. indicated that the Veteran was taking Seroquel, Haldol, Duoneb (Albuterol and Atrovert), and stated that a combination of these drugs can lead to arrhythmia, which could lead to cardiac arrest.  On this basis, Dr. A.W. opined that it was at least as likely as not these medications led to the Veteran's heart attack.  In an August 2016 letter, Dr. A.W. clarified that it was his opinion that it was more likely than not that Seroquel and Haldol contributed to the Veteran's cardiopulmonary arrest and that Albuterol contained in his Duoneb led to his hypertension.  

In an August 2016 letter, Dr. J.B. indicated that he agreed with Dr. A.W.'s opinion.  Dr. J.B. opined that the medical protocol and PTSD itself contributed to the Veteran's cardiopulmonary arrest.  Dr. J.B. based his opinion on the known side effects of the medications and noted that high anxiety associated with PTSD alone could cause or exacerbate his hypertension.  He also stated that the medications alone could cause or exacerbate hypertension.

The Board notes, however, that very few of the Veteran's medical records are associated in the claims file.  The VA records listing his medications do not indicate that he was prescribed Seroquel, Haldol, or Duoneb.  Rather, these records indicate that he took Citalopram (Celexa) up until December 2007, Trazodone up until July 2007, and Temazepam (Restoril) up until July 2006.  It is unclear what medications, if any, he took for PTSD after those dates.  The Veteran indicated that he received his treatment from VA; however, it appears as though additional VA treatment records may be outstanding.  Therefore, a remand is required to obtain any outstanding treatment records for the Veteran.  

Additionally, in September 2013, a VA examiner reviewed the Veteran's claims file and provided a medical opinion.  He opined that it was less likely than not that PTSD caused or contributed to the Veteran's death.  He stated that the Veteran did not die of a heart condition, but rather myeloma and lymphoma.  The examiner also noted that there was no indication that the Veteran's PTSD medications caused a heart problem that led to his death.  Rather, the examiner unequivocally opined that the Veteran died of terminal cancer.  

The September 2013 VA examiner, however, did not address whether any of the Veteran's PTSD medications caused or exacerbated his hypertension, which was listed on the death certificate as being a significant condition contributing to his death.  The examiner also did not address the more recent opinions offered by Drs. A.W. and J.B. in 2016.  Therefore, another VA medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's PTSD, hypertension, and multiple myelomas and lymphomas, to include Dr. A.W., and any hospice care.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, to include from VA Medical Center in Decatur, Georgia.

2.  After obtaining any outstanding and identified records, the AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to the cause of his death.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The appellant contends that the Veteran's service-connected PTSD directly contributed to his hypertension and death.  Alternatively she contends that the medications used to treat PTSD caused or contributed to his cardiopulmonary arrest and hypertension, which led to his death.  

It should be noted that the appellant is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD or the medications used to treat PTSD:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  In rendering this opinion, it is not sufficient to show that PTSD causally shared in producing death, but rather it must be shown that there was a causal connection. 

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his service-connected PTSD.  

In rendering the above opinions, the examiner should address the medical opinions provided by Drs. A.W. and J.B.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




